Citation Nr: 1629033	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  12-23 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected cervical spine degenerative joint disease (DJD) (neck disability).

2.  Entitlement to a rating in excess of 10 percent for service-connected right ankle degenerative arthritis (right ankle disability).

3.  Entitlement to a rating in excess of 10 percent for service-connected left ankle degenerative arthritis (left ankle disability).

4.  Entitlement to a compensable rating for service-connected left elbow DJD (left elbow disability).

[The appeal challenging the propriety of a reduction in the rating for traumatic brain injury (TBI) residuals is addressed in a separate Board decision].


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1976 to February 1998.  The matters of the ratings for neck, left and right ankle, and left elbow disabilities are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Atlanta, Georgia Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, continued a 20 percent rating for the Veteran's service-connected neck disability, effective January 15, 2002; 10 percent ratings (each) for left and right ankle disabilities, effective March 1, 1998; and a 0 percent rating for left elbow disability, effective March 1, 1998.  [The September 2009 rating decision on appeal also addressed claims to reopen previously matters of service connection for short term memory loss and headaches and seeking increased ratings for right knee, left knee, and right elbow disabilities; the Veteran filed a timely notice of disagreement initiating an appeal of those matters, but then withdrew his appeals in these matters by June 2012 and August 2014 correspondence.  Therefore, they are no longer on appeal.]  

In September 2012, the Veteran executed a power of attorney appointing a private attorney, Marc Whitehead, Esq., as his representative in the matters currently on appeal.  However, by August 2014 correspondence, prior to certification of these matters to the Board, he revoked the appointment of Mr. Whitehead as his representative in these matters (and Mr. Whitehead simultaneously submitted a letter requesting to withdraw as his representative).  Therefore, the Board proceeds with the understanding that the Veteran is appearing pro se in the present appeal.  

[The Veteran had appointed two different representatives with respect to issues he appealed to the Board (and revoked his representation only with respect to the increased rating claims being addressed here).  Thus, he remains under different representation in the matter challenging the propriety of a reduction in the rating for residuals of TBI.  BVA Directive 8430, 14(c)(11) provides that if different representatives acted with respect to different issues, a separate decision must be issued for the issues addressed by each representative.  Thus, a separate Board decision is being issued addressing the propriety of the reduction in the rating for residuals of TBI.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran's most recent VA examinations evaluating his neck, right and left ankle, and left elbow disabilities were conducted in July 2012.  While the July 2012 cervical spine examination included neurological evaluation, the ankle examination and elbow examination did not address whether there were neurological manifestations associated with the Veteran's right and left ankle or left elbow disabilities.  As the record reflects multiple complaints of numbness and tingling in the arms, hands, fingers, and feet (which are also alleged to be persistently cold), such consideration is critical to capturing an accurate picture of the disabilities on appeal.  Moreover, the Board notes that, although significant additional evidence has been received since the August 2012 SOC readjudicating the claims seeking increased ratings for right and left ankle and left elbow disabilities, there has been no supplemental SOC (SSOC) issued considering such evidence, and the Veteran has not waived his procedural right to consideration of such evidence by the AOJ in the first instance.  In light of the above, and considering that almost four years have passed since the most recent VA examinations in conjunction with the matters on appeal, the Board finds that a contemporaneous examination to assess the disabilities is necessary.

Accordingly, the case is REMANDED for the following:

1. The AOJ should obtain all updated records (i.e., those not already in the record) of VA treatment or evaluations the Veteran has received for his neck, right or left ankle, and left elbow disabilities.

2. Then, the AOJ should arrange for the Veteran to be examined by an orthopedist to assess the severity of his neck, right and left ankle, and left elbow disabilities.  The entire record must be reviewed in conjunction with the examination, and any tests or studies deemed necessary must be completed.  Based on examination and review of the record, the examiner should describe all symptoms and related impairment of the Veteran's neck, left and right ankle, and left elbow disabilities.  Diagnostic studies should specifically include range of motion studies with notation of any additional limitation due to pain, weakness, fatigability, etc.  The examiner should be presented with a copy of all relevant rating criteria for spine, ankle, and elbow disabilities, and must note the presence or absence of all symptoms and pathology identified in the relevant rating criteria for such disabilities.  The examiner should note whether the Veteran has had incapacitating episodes of cervical spine IVDS (and if so, their frequency and duration), and any neurological manifestations of the disabilities found (noting the specific nerves affected, their severity, and any related functional impairment).  

All opinions must include complete rationale.

3. The AOJ should then review the record and readjudicate these claims.  If any remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

